Order entered November 30, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01398-CV

   IN RE TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES, Relator
             Original Proceeding from the 255th Judicial District Court
                               Dallas County, Texas
                        Trial Court Cause No. DF-13-22005

                                            ORDER
       Before the Court is the petition for writ of mandamus filed by relator, Texas Department

of Family & Protective Services. The Court requests that any responses to the petition be filed

on or before December 10, 2015 and that on or before December 10, 2015 the parties provide the

Court with an update of the status of proceedings in the trial court


                                                       /s/    MOLLY FRANCIS
                                                              JUSTICE